Motion to dispense with printing granted insofar as to permit the proceeding to be heard upon a typewritten record, without printing the same, but upon printed petitioners’ points; the petitioners to serve one copy of the typewritten record in this proceeding upon the Corporation Counsel of the City of New York and file six copies of the typewritten record together with the printed petitioners’ points with this court on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said proceeding to be argued or submitted when reached.